Order entered November 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01229-CV

  IAN ACREY, PETROLIA GROUP, LLC, PETROLIA WEST I, LLC AND QUANAH
                        ACME, LLC, Appellants

                                                V.

                          KILGORE & KILGORE, PLLC, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-03110

                                            ORDER
       We GRANT Ryan M.T. Allen and Amber Oldham’s November 12, 2015 motion to

withdraw as counsel for appellant Petrolia Group, LLC and DIRECT the Clerk of the Court to

remove Mr. Allen and Ms. Oldham as counsel for Petrolia Group. All further communication

with Petrolia Group, LLC shall be directed to

       427 S. Boston, Suite 500
       Tulsa, Oklahoma 74003.

Because a corporation may only appear in this Court through an attorney, we ORDER Petrolia

Group to notify the Court, within THIRTY DAYS of the date of this order, of the name, State

Bar number, mailing and email addresses, and telephone and fax numbers of new counsel.

Failure to do so may result in dismissal of Petrolia Group’s appeal.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE